Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 1 of 13 Page ID #:1



  1
      Scott M. Grace S.B.N. 236621
  2   The Grace Law Group, APC
      1958 Sunset Cliffs Boulevard
  3
      San Diego, CA 92107
  4   sgrace@lawlh.com
  5
      Phone: (619) 346-4600
      Fax: (619) 501-8106
  6

  7   Attorneys for Plaintiff Ngoc Jenny Tran
  8

  9                        UNITED STATES DISTRICT COURT
 10
                          CENTRAL DISTRICT OF CALIFORNIA
 11

 12
       Ngoc Jenny Tran,                               Case No. 5:18-cv-2257
 13

 14                              Plaintiffs,          Complaint for Violations of the Fair
                                                      Debt Collection Practices Act, the Fair
 15
       vs.                                            Debt Buying Practices Act and the
 16                                                   Rosenthal Act
 17
       Velocity Investments, LLC and
       Mandarich Law Group, LLP,
 18

 19                               Defendants.
 20

 21

 22

 23

 24

 25

 26

 27

 28




      Complaint                                                     Case Number 5:18-cv-2257

                                                -1-
Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 2 of 13 Page ID #:2



  1
      I.     Introduction
  2
             1.     Plaintiff Ngoc Jenny Tran, (“Tran” or “Plaintiff”), through her counsel,
  3   brings this action to challenge the acts of Defendants Velocity Investments, LLC
  4   (“Velocity”) and Mandarich Law Group, LLP (hereinafter “Mandarich”)
  5   (collectively “Defendants”) regarding violations of the Fair Debt Collection
  6   Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter “FDCPA”), the California Fair
  7   Debt Buying Practices Act (“FDBPA”) and the California Rosenthal Fair Debt
  8   Collection Practices Act, Cal. Civ. Code §1788, et seq. (“RFDCPA” or “Rosenthal
  9   Act”), which both prohibit debt collectors and creditors from engaging in abusive,
 10   deceptive and unfair practices.
 11          2.     Plaintiff makes these allegations on information and belief, with the
 12   exception of those allegations that pertain to Plaintiff or Plaintiff’s counsel, which
 13   Plaintiff alleges on personal knowledge.
 14          3.     While many violations are described below with specificity, this
 15   Complaint alleges violations of the statutes cited in their entirety.
 16          4.     Any violations by Defendants were knowing, willful, and intentional,
 17   and Defendants did not maintain procedures reasonably adapted to avoid any such
 18   violations.
 19   II.    Jurisdiction and Venue
 20          5.     This action arises out of violations by both Defendants of the FDCPA
 21   under 15 U.S.C. §1692, et seq., and of the Rosenthal Act under Cal. Civ. Code
 22   §1788, et seq and violations by Defendant Velocity of the FDBPA under Cal. Civ.
 23   Code §1788.50, et seq
 24          6.     Jurisdiction of this Court arises pursuant to 28 U.S.C. §1331, 15 U.S.C.
 25   §1692(k), and 28 U.S.C. §1367 for supplemental state claims.
 26          7.     As Defendants engage in business in the state of California, and
 27   committed the acts that form the basis for this suit in the state of California, the
 28   Court has personal jurisdiction over Defendants for purposes of this action.


      Complaint                                                    Case Number 5:18-cv-2257

                                                 -2-
Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 3 of 13 Page ID #:3



  1
             8.    Venue is proper pursuant to 28 U.S.C. §1391 as one or more
  2
      Defendants are located in the Central District and do business in the Central District,
  3   and some or all of the acts at issue herein occurred in the Central District.
  4   III.   Parties
  5   Plaintiff
  6          9.    Plaintiff is a natural person residing in Montclair, California, and is a
  7   consumer within the meaning of 15 U.S.C. §1692a(3) of the FDCPA in that she is a
  8   natural person purportedly obligated to pay a consumer debt, allegedly owed to
  9   Velocity (hereinafter “Debt”).
 10          10.   As Plaintiff is a natural person from whom a debt collector sought to
 11   collect a consumer debt which was due and owing or alleged to be due and owing,
 12   she is a “debtor” as that term is defined by California Civil Code §1788.2(h) and
 13   incorporated into California Civil Code §1788.50(c).
 14   Velocity
 15          11.   Plaintiff is informed and believes that Defendant Velocity is and was at
 16   all relevant times a New Jersey limited liability company, or “LLC” engaged in the
 17   business of purchasing and collecting charged-off consumer debts with its principal
 18   place of business located at 1800 Route 34 North, Building 3, Suite 303 in Wall,
 19   New Jersey, and is a “debt buyer” as that term is defined by California Civil Code
 20   §1788.50(a)(1).
 21          12.   Velocity’s principal purpose is to collect money on the debts it
 22   purchases, and as such Velocity is a “debt collector” under 15 U.S.C. §1692a.
 23          13.   Defendant Velocity, in the ordinary course of business, regularly, and
 24   on behalf of himself, herself, or others, engages in debt collection as that term is
 25   defined by California Civil Code §1788.2(b), and is therefore a debt collector as that
 26   term is defined by California Civil Code §1788.2(c).
 27   Mandarich
 28          14.   Plaintiff is informed and believes that Defendant Mandarich is and was
      at all relevant times a California limited liability partnership, or “LLP” and a person
      Complaint                                                   Case Number 5:18-cv-2257

                                                 -3-
Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 4 of 13 Page ID #:4



  1
      who uses an instrumentality of interstate commerce or the mails in a business the
  2
      principal purpose of which is the collection of debts, or who regularly collects or
  3   attempts to collect, directly or indirectly, debts owed or due or asserted to be owed
  4   or due another and is therefore a debt collector as that phrase is defined by 15
  5   U.S.C. §1692a(6).
  6          15.   Defendant Mandarich, in the ordinary course of business, regularly, and
  7   on behalf of himself, herself, or others, engages in debt collection as that term is
  8   defined by California Civil Code §1788.2(b), and is therefore a debt collector as that
  9   term is defined by California Civil Code §1788.2(c).
 10   IV.    Facts Common to all Claims for Relief
 11   Filing of False Claims in the State Court Complaint
 12          16.   On June 4, 2018, Mandarich filed a complaint (“State Court
 13   Complaint”), on behalf of and as agent for Defendant Velocity, in the Superior
 14   Court of California for the County of San Bernardino against Plaintiff, in the matter
 15   of Velocity Investments, LLC v. Ngoc Jenny Tran, et al, case number
 16   CIVDS1814035 (“State Court Action”). A copy of this State Court Complaint is
 17   attached hereto as Exhibit 1.
 18          17.   Plaintiff was later served with a copy of the State Court Complaint.
 19          18.   Defendants’ claims in the State Court Action were predicated on two
 20   factual and legal claims:
 21          a.    that Tran executed a “Promissory Note” with “WebBank” and
 22          b.    that WebBank’s rights under this “Promissory Note” were assigned at
 23          some point to Velocity.
 24          19.   As it turns out, both of these claims were false.
 25   False Claim of a Valid “Promissory Note”
 26          20.   In the State Court Complaint, Defendants alleged that Tran applied for
 27   a loan from WebBank, and at paragraph 11 of the State Court Complaint alleged
 28   that Tran “agreed to comply with the terms governing the use of the Account, as it


      Complaint                                                   Case Number 5:18-cv-2257

                                                 -4-
Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 5 of 13 Page ID #:5



  1
      was amended from time to time, including paying WebBank and any successors in
  2
      interest…”
  3          21.   Apparently based on this agreement, Defendants also alleged at
  4   paragraphs 25 to 27 of the State Court Complaint that Tran breached an agreement,
  5   and on that basis Defendants claimed a right to collect $7,284.39.
  6          22.   At paragraph 20 of the State Court Complaint, Defendants incorporated
  7   a document into their pleadings, denominated “Exhibit A,” attached and filed with
  8   the State Court Complaint, and entitled “Borrower Promissory Note.”
  9          23.   Based on the above allegations it is clear that the “Borrower
 10   Promissory Note” is the basis for Defendants’ claim of a right to collect $7,284.39
 11   from Tran.
 12          24.   This document, the “Borrower Promissory Note” attached to the State
 13   Court Complaint, purports to memorialize an agreement by “WebBank” to loan the
 14   sum of $10,000.00 to Tran, to be paid back over a period of thirty-six months.
 15   Defects on Face of “Borrower Promissory Note”
 16          25.   This “Promissory Note” was never signed or executed by Tran: in fact
 17   it does not even bear a place for Tran to sign.
 18          26.   Instead, this document bears the following text:
 19          By signing this Note, I acknowledge that I (i) have read and understand
 20
             all terms and conditions of this Note, (ii) agree to the terms set forth
             herein, and (iii) acknowledge receipt of a completely filled in copy of
 21          this Note.
 22          By: Prosper Marketplace, Inc
             Attorney-in-Fact for Ngoc Jenny Tran [Borrower]
 23
             (Signed Electronically)
 24
             27.   Tran never retained “Prosper Marketplace, Inc” as her “attorney-in-
 25
      fact,” nor did she ever grant “Prosper Marketplace, Inc” the authority to sign
 26
      contracts for her.
 27
             28.   Without any valid consent from Tran herself, as opposed to some third
 28
      party claiming to be her “attorney in fact,” this unsigned “Borrower Promissory

      Complaint                                                 Case Number 5:18-cv-2257

                                                 -5-
Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 6 of 13 Page ID #:6



  1
      Note” is both invalid for lack of consent, and for failure to meet the requirements of
  2
      California’s Statute of Frauds, at California Civil Code §1624(a)(1):
  3           (a) The following contracts are invalid, unless they, or some note or
  4          memorandum thereof, are in writing and subscribed by the party to be
             charged or by the party’s agent:
  5
             (1) An agreement that by its terms is not to be performed within a year
  6          from the making thereof.
  7

  8
             29.    Not only does this document not bear any indicia of consent by Tran or

  9
      any actual agent of Tran, it also indicates that any notice from Tran to WebBank,

 10
      including arbitration demands, should also be sent to WebBank “c/o Prosper
      Marketplace, Inc…”
 11
             30.    In other words, not only does Prosper Marketplace, Inc hold itself out
 12
      as “Attorney-in-Fact” for Tran, but also as an agent of WebBank.
 13
             31.    This clear conflict of interest violates California Probate Code
 14
      §4232(a):
 15
             An attorney-in-fact has a duty to act solely in the interest of the
 16
             principal and to avoid conflicts of interest.
 17

 18
             32:    Here Prosper Marketplace, Inc, who holds itself out as Tran’s

 19
      “attorney-in fact” with a duty to act only in her interests, simultaneously holds itself

 20
      out as agent for WebBank, including for receipt of arbitration demands.

 21
              33.   Tran, who was forced to defend herself against these highly suspicious

 22
      claims, hired counsel.

 23
             34.    Counsel for Tran served written discovery requesting the documents
      underlying Velocity and Mandarich’s claims.
 24
      Defects on Face of “Borrower Registration Agreement”
 25
             35.    Among the documents produced by Velocity, through Mandarich, was
 26
      a document entitled “Borrower Registration Agreement.”
 27
             36.    In this unsigned document, Prosper Funding, LLC (referred to in that
 28
      document as “Prosper”) purportedly agrees with Tran that Prosper Funding, LLC

      Complaint                                                    Case Number 5:18-cv-2257

                                                  -6-
Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 7 of 13 Page ID #:7



  1
      and Prosper Marketplace, Inc (referred to in that documents as “PMI”) would be
  2
      authorized as “attorney in fact” to consent to the terms of a promissory note between
  3   Tran and WebBank.
  4          37.   Specifically, at paragraph 24, this “Borrower Registration Agreement”
  5   provides that:
  6          IF YOUR LISTING RECEIVES SUFFICIENT LENDER COMMITMENTS TO
             FUND, AND YOU DO NOT WITHDRAW YOUR LISTING PRIOR TO
  7
             EXPIRATION OF THE FUNDING PERIOD, YOU HEREBY AUTHORIZE
  8          EACH OF PROSPER AND PMI TO ACT AS YOUR ATTORNEY-IN-FACT TO
             EXECUTE A PROMISSORY NOTE ON YOUR BEHALF IN THE FORM SET
  9          FORTH ON THE ATTACHED EXHIBIT A IN FAVOR OF WEBBANK AND
             TO APPOINT A REGISTRAR (WHO MAY BE PROSPER OR PMI) TO
 10
             MAINTAIN A REGISTER IN WHICH SUCH REGISTRAR WILL MAKE
 11          BOOK ENTRY NOTATIONS IDENTIFYING THE OWNER OF SUCH
             PROMISSORY NOTE, IT’S (sic) ADDRESS AND ITS PAYMENT
 12          INSTRUCTIONS.
 13
             38.   This text is followed by what appears to be a space to sign, but there is
 14
      no signature in this space.
 15
             39.   Tran never signed this document, or agreed to this “appointment” of
 16
      Prosper Marketplace, Inc., or Prosper Funding, LLC as her “attorney-in-fact.”
 17
             40.   California Probate Code §4121 requires that any “power of attorney”
 18
      authorization be signed by the principal, or in the principal’s presence and at her
 19
      direction.
 20
             41.   Prosper Funding, LLC and Prosper Marketplace, Inc are California
 21
      entities based in California, and Tran is and was at all relevant times a resident of
 22
      California, subjecting this purported transaction to California law, and to the
 23
      requirements of California Probate Code §4121.
 24
             42.   In this same document, Prosper Funding, LLC actually uses the term
 25
      “we” to identify Prosper Funding, LLC and WebBank, clearly identifying their
 26
      interests with WebBank and not Tran, a transparent conflict of interest and a
 27
      violation of California Probate Code §4232(a), which prohibits such conflicts of
 28
      interests.

      Complaint                                                   Case Number 5:18-cv-2257

                                                 -7-
Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 8 of 13 Page ID #:8



  1
             43.   Tran never signed the “Borrower Registration Agreement” and never
  2
      agreed to appoint Prosper Funding, LLC or Prosper Marketplace, Inc as her
  3   “attorney-in-fact.”
  4          44.   Given Prosper Funding, LLC and Prosper Marketplace, Inc’s clear
  5   alliance and agency with WebBank, these parties could never act as Tran’s
  6   “attorney-in-fact” regardless, given their clear conflict of interest with Tran’s
  7   interest, and the prohibition on such conflicts of interest under California Probate
  8   Code §4232(a).
  9          45.   As Prosper Marketplace, Inc could not provide consent as “attorney-in-
 10   fact” to the “Borrower Promissory Note” on Tran’s behalf, and Tran never provided
 11   such written consent, the “Borrower Promissory Note” is invalid for lack of consent.
 12          46.   As noted above, an unsigned contract that contemplates payments over
 13   a period of more than a year also violates California’s Statute of Frauds, an
 14   additional reason that this “Promissory Note” is and was invalid and unenforceable.
 15          47.   Despite the obvious defects with this unsigned “Promissory Note,”
 16   Defendants chose to sue Tran and falsely claim that they had the right to do so under
 17   the “Promissory Note.”
 18          48.   This false representation violates the FDCPA and the Rosenthal Act.
 19   False Claim that Velocity is the only entity to purchase the debt post-charge off
 20          49.   In the State Court Complaint, at paragraph 2, Defendants claimed that
 21   Defendant Velocity was “the only entity that purchased this debt after charge off.”
 22          50.   Plaintiff is informed and believes, and thereon alleges, that this
 23   representation is false.
 24          51.    In discovery in the State Court Action, Defendants produced
 25   documents listing a charge off date of February 21, 2017, and also produced a “Bill
 26   of Sale” from “Prosper Funding, LLC” to Velocity.
 27          52.   Prosper Funding, LLC did not issue any loan to Tran, and there is no
 28   indication that they actually owned the debt alleged in the State Court Complaint.


      Complaint                                                   Case Number 5:18-cv-2257

                                                 -8-
Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 9 of 13 Page ID #:9



  1
             53.   It appears that Prosper Funding, LLC did not own the account at issue,
  2
      and could not sell it to Velocity.
  3          54.   This false allegation that Velocity is “the only entity that purchased this
  4   debt after charge off,” or that Velocity even owned the debt alleged, violates the
  5   FDBPA, the FDCPA and the Rosenthal Act.
  6   False Claims Regarding the Amount of the Debt Alleged
  7          55.   Even if Velocity did somehow own the account or debt at issue here,
  8   they did not have the right to sue for the principal amount that they claimed.
  9          56.   As the unsigned “Borrower Promissory Note” that forms the basis for
 10   Defendants’ claims is invalid, Defendants had no right to collect compound interest,
 11   fees, or the like from Tran.
 12          57.   Despite this fact, Defendants filed the State Court Action in an attempt
 13   to collect amounts which Tran never agreed to pay and which are not due.
 14          58.   Defendants’ acts caused Tran to suffer stress and fear, and caused her
 15   to incur attorney time in her defense.
 16   V.     Allegations Specific to Certain Claims for Relief
 17                              FIRST CLAIM FOR RELIEF
 18                  (Violations of the FDCPA by Defendant Mandarich)
 19          59.   Plaintiff re-alleges and incorporates herein by reference the allegations
 20   contained in the paragraphs above.
 21          60.   Defendant Mandarich violated the FDCPA. Defendant’s violations
 22   include, but are not limited to the following:
 23          a.    15 U.S.C. §1692d by engaging in behavior the natural consequence of
 24   which is to harass, abuse or oppress;
 25          b.    15 U.S.C. §1692e by making a false, deceptive or misleading
 26   misrepresentation in the collection of a debt;
 27          c.    15 U.S.C. §1692e(2) by misrepresenting the character, amount or legal
 28   status of a debt;


      Complaint                                                   Case Number 5:18-cv-2257

                                                 -9-
Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 10 of 13 Page ID #:10



   1
              d.    15 U.S.C. §1692e(5) by threatening to take action that cannot legally be
   2
       taken, or was not intended to be taken;
   3          e.    15 U.S.C. §1692e(10) by use of a false representation or deceptive
   4   means to collect a debt;
   5          f.    15 U.S.C. §1692f by use of an unfair or unconscionable means to
   6   collect or attempt to collect a debt; and
   7          g.    15 U.S.C. §1692f(1) by collection of an amount not expressly
   8   authorized by the agreement creating the debt, or by law.
   9          61.   Plaintiff is entitled to actual damages sustained as a result of Defendant
  10   Mandarich’s conduct, in an amount according to proof; to statutory damages of
  11   $1,000 each; to costs of the action; and to reasonable attorney’s fees, all pursuant to
  12   15 U.S.C. §1692k.
  13                              SECOND CLAIM FOR RELIEF
  14                              (Violations of the Rosenthal Act)
  15          62.   Plaintiff repeats, re-alleges, and incorporates by reference all the
  16   allegations contained in the paragraphs above.
  17          63.   Based on information and belief, Defendants’ acts and omissions
  18   violated California Civil Code § 1788, et seq.
  19          64.   Defendants violated Cal. Civ. Code §1788.17, which incorporates
  20   several of the provisions of the FDCPA, including, but not limited to, the following:
  21          a.    15 U.S.C. §1692d by engaging in behavior the natural consequence of
  22   which is to harass, abuse or oppress;
  23          b.    15 U.S.C. §1692e by making a false, deceptive or misleading
  24   misrepresentation in the collection of a debt;
  25          c.    15 U.S.C. §1692e(2) by misrepresenting the character, amount or legal
  26   status of a debt;
  27          d.    15 U.S.C. §1692e(5) by threatening to take action that cannot legally be
  28   taken, or was not intended to be taken;


       Complaint                                                   Case Number 5:18-cv-2257

                                                   -10-
Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 11 of 13 Page ID #:11



   1
              e.    15 U.S.C. §1692e(10) by use of a false representation or deceptive
   2
       means to collect a debt;
   3          f.    15 U.S.C. §1692f by use of an unfair or unconscionable means to
   4   collect or attempt to collect a debt; and
   5          g.    15 U.S.C. §1692f(1) by collection of an amount not expressly
   6   authorized by the agreement creating the debt, or by law.
   7          65.   Defendants’ violations of the Rosenthal Act were willful and knowing,
   8   thereby entitling Plaintiff to statutory damages pursuant to Civil Code § 1788.30(b).
   9          66.   As a proximate result of the violations of the Rosenthal Act committed
  10   by Defendants, Plaintiff is entitled to any actual damages pursuant to California
  11   Civil Code § 1788.30(a); statutory damages in an amount up to $1,000.00 each
  12   pursuant to California Civil Code § 1788.30(b); and reasonable attorney’s fees and
  13   costs pursuant to California Civil Code § 1788.30(c).
  14                              THIRD CLAIM FOR RELIEF
  15                          (Violations of the FDBPA by Velocity)
  16          67.   Plaintiff repeats, re-alleges, and incorporates by reference all the
  17   allegations contained in the paragraphs above.
  18          68.   Velocity’s acts and omissions violated the California Fair Debt
  19   Buying Practices Act including, but not limited to Cal. Civ. Code §1788.58(a).
  20   Velocity’s violations of Cal. Civ. Code §1788.58(a) include, but are not limited to
  21   the following:
  22          a.    Failing to state the name and an address of the charge-off creditor at
  23   the time of charge off and the charge-off creditor’s account number associated
  24   with the debt;
  25          b.    Failing to state the names and addresses of all persons or entities that
  26   purchased the debt after charge-off, including the plaintiff debt buyer;
  27

  28




       Complaint                                                   Case Number 5:18-cv-2257

                                                   -11-
Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 12 of 13 Page ID #:12



   1
              69.   As a proximate result of the violations of the California Fair Debt
   2
       Buying Practices Act, Tran is entitled to her actual damages, statutory damages,
   3
       reasonable attorney’s fees and costs of this action.
   4
                                     PRAYER FOR RELIEF
   5
              Plaintiff prays that judgment be entered against all named Defendants, and
   6   prays for the following relief:
   7   FDCPA
   8          1.    An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1)
   9   against Mandarich and for the Plaintiff;
  10          2.    An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
  11   1692k(a)(2)(A) against Mandarich and for the Plaintiff;
  12          3.    An award of costs of litigation and reasonable attorney’s fees against
  13   Mandarich and for the Plaintiff, pursuant to 15 U.S.C. § 1692k(a)(3);
  14   Rosenthal Act
  15          4.    An award of actual damages pursuant to California Civil Code §
  16   1788.30(a) against all named Defendants and for Plaintiff;
  17          5.    An award of statutory damages of $1,000.00 pursuant to California
  18   Civil Code § 1788.30(b) against all named Defendants and for Plaintiff;
  19          6.    An award of costs of litigation and reasonable attorney’s fees, pursuant
  20   to California Civil Code § 1788.30(c) against all named Defendants;
  21   FDBPA
  22          7.    An award of actual damages pursuant to California Civil Code §
  23   1788.62(a)(1) against Velocity and for Plaintiff;
  24          8.    An award of statutory damages of $1,000.00 pursuant to California
  25   Civil Code § 1788.62(a)(1) against Velocity and for Plaintiff;
  26          9.    An award of costs of litigation and reasonable attorney’s fees, pursuant
  27   to California Civil Code § 1788.62(c)(1) against Velocity and for Plaintiff; and
  28          10.   Such other and further relief this court may deem just and proper.


       Complaint                                                 Case Number 5:18-cv-2257

                                                  -12-
Case 5:18-cv-02257-FMO-SHK Document 1 Filed 10/23/18 Page 13 of 13 Page ID #:13



   1
                                        JURY DEMAND
   2
              1.   Plaintiff demands a trial by jury.
   3

   4

   5
       Dated: October 23, 2018                         The Grace Law Group, APC
   6                                                   /s/ Scott M. Grace
   7
                                                       Attorney for Plaintiff
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




       Complaint                                                 Case Number 5:18-cv-2257

                                                -13-
